           Case
           Case1:20-cv-11297-TLL-PTM
                1:20-cv-11297-TLL-PTM ECF
                                      ECFNo.
                                          No.11
                                             2 filed
                                                filed05/26/20
                                                      06/29/20 PageID.46
                                                               PageID.126 Page
                                                                           Page4 of
                                                                                 1 of
                                                                                    122
AO 440 (Rev. 06/12) Summons in a Civil Action



                                       Summons and Complaint Return of Service

                                                               Case No. 20-cv-11297
                                                               Hon. Thomas L. Ludington

                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)      Boyce Hydro, LLC
 was received by me on (date)                                          .

            u I personally served the summons on the individual at (place)
                                                                                 on (date)                             ; or

            u I left the summons at the individual’s residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
            on (date)                           , and mailed a copy to the individual’s last known address; or

            X I served the summons on (name of individual)
            u                                                         W. Jay Brown                                            , who is
             designated by law to accept service of process on behalf of (name of organization)            Boyce Hydro, LLC

            by Certified Mail, Return Receipt Requested                          on (date)      June 8, 2020           ; or

            u I returned the summons unexecuted because                                                                             ; or

            u Other (specify):
                                                                                                                                         .

          My fees are $                         for travel and $                     for services, for a total of $                      .

          I declare under penalty of perjury that this information is true.

 Date:      June 29, 2020
                                                                                          Server’s signature

                                                                    Wendy Vaughn, Legal Assistant
                                                                                        Printed name and title



                                                             One Towne Square, 17th Fl., Southfield, MI 48076
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
Case 1:20-cv-11297-TLL-PTM ECF No. 11 filed 06/29/20   PageID.127   Page 2 of 2
